Citation Nr: 1829110	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  10-44 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for the Veteran's post-traumatic stress disorder (PTSD) and a rating in excess of 50 percent from March 9, 2011.
 
2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from April 1966 to April 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in October 2012 and a transcript is included in the claims file.

This case was remanded to the Agency of Original Jurisdiction (AOJ) in April 2013 to obtain additional VA treatment records and schedule the Veteran for a VA examination for his PTSD.  VA has a duty to substantially comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  In compliance with the remand directives, the VA added the additional treatment records and received a new VA examination in December 2016.  Id.  Based on the additional lay statements added to the file, the Board remanded the case again in September 2017 for the Veteran to receive a new VA examination.  The Veteran subsequently received a VA examination in October 2017.  Thus, the Board finds there was substantial compliance with the Board's remand directives. 


FINDINGS OF FACT

1.  Throughout the claim period, the Veteran's PTSD has resulted occupational and social impairment with deficiencies in most areas, but has not resulted in total occupational and social impairment.
2.  The Veteran's service-connected disabilities combined prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 70 percent, but not higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.125, 4.130, Diagnostic Codes 9411 (2017). 

2.  The criteria for TDIU have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Rating for PTSD 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.20 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).
Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in May 2008.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's PTSD is evaluated under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2017).  PTSD is evaluated under the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130 (2017).  A mental disorder diagnosis must conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV), or, for claims received by or pending before the AOJ on or after August 4, 2014, the Fifth Edition (DSM-5).  See 38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45093 (Aug. 4, 2014).  However, since this case was certified to the Board prior to August 4, 2014, the regulation changes regarding the release of the DSM-5 do not affect the outcome of the PTSD claim in this case, and further discussion of applicability of the revised regulations is not necessary.  

Under the General Rating Formula for Mental Disorders, a 30 percent rating is assigned when there is occupational and social impairment with occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130 (2017). 

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013). Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.  

The Veteran's first VA examination was in November 2008.  The Veteran worked in law enforcement after service, and as part of his job worked undercover and held supervisory positions.  The Veteran drank about 4 to 5 beers a week.  The Veteran had recurrent dreams about his time in Vietnam.  The VA examiner noted the Veteran was defensive, suspicious, and overly concerned about danger.  The Veteran had intrusive memories and nightmares, but no delusions, hallucinations, suicidal or homicidal ideation, and his judgement was not impaired.  The VA examiner noted the Veteran believed his PTSD only caused mild social and occupational impairment.  The VA examiner noted the Veteran was not restricted in his daily or work activities.  The VA examiner noted the Veteran attempted to minimize his symptoms and speculated that the Veteran was suffering from mild PTSD, but minimizing its impact.  

The Veteran's next VA examination was in May 2010.  The VA examiner noted the Veteran's most recent VA treatment record from March 2010 found the Veteran kept up with his daily activities, his sleep was disturbed by nightmares, had exaggerated started responses, hypervigilance, and survivor's guilt.  The Veteran denied suicidal or homicidal ideations.  The VA examiner noted the Veteran was currently self-employed as a subpoena server.  The Veteran stated it was hard for him to find work because he did not like being supervised.  The Veteran had intrusive recollections on a daily basis, avoided discussing the war experience, feelings of detachment, and persistent symptoms of arousal.  The Veteran denied restricted affect, suicidal ideation, or homicidal ideation.  The Veteran functioned independently in daily life activities but drank heavily.  The VA examiner opined the Veteran had generally mild frequency and intensity of symptoms associated with mild reduction of social functioning and quality of life. 

In May 2011 the Veteran received another VA examination.  The Veteran suffered from distressed dreams, difficulty failing asleep and maintaining sleep, intrusive thoughts, hypervigilance, exaggerated startle response, avoidance of thoughts, feelings, and activities, detachment from others, irritability, outbursts, poor mood quality, and limited energy.  The VA examiner noted the Veteran's symptoms varied from occasional to several days per week; however, the Veteran's most persistent symptoms were sleep issues and hypervigilance.  The Veteran's symptoms were at a mild to moderate intensity level, with the Veteran's sleep issues and hypervigilance more frequently at a moderate level.  The Veteran had limited interactions with others, but was friends with other veterans.  He suffered from mild memory loss that led to a few missed appointments.  The VA examiner noted that while the Veteran was unemployed his PTSD symptoms impacted his work prospects and his ability to have regular social contact. 

The Veteran's next VA examination was in January 2016.  The VA examiner noted the Veteran had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and his ability to perform occupational tasks during periods of significant stress or symptoms controlled by medication.  The VA examiner noted the Veteran was seeing a professional 3 to 4 years ago, but when he was assigned a new therapist he stopped going.  The Veteran noted he had feelings of depression more intensely during anniversary of traumatic events and Memorial Day.  The Veteran also continued to experience hypervigilance and exaggerated startle response. 

The Veteran's most recent VA examination was in October 2017.  The VA examiner similarly opined the Veteran had occupational and social impairment due to mild or transient symptoms which decreased his work efficiency and ability to perform occupational tasks during periods of significant stress or symptoms controlled by medication.  The VA examiner noted the Veteran socialized with other veterans thorough the veteran's organizations, talked to his family on the phone, and socialized with his neighbors.  The Veteran continued to have problems sleeping.  He denied and current suicidal thoughts but had a history of recurrent passive suicidal thoughts with no intent.  The Veteran continued to suffer from hypervigilance, was irritated with loud noises and unexpected movement, and self-medicated with alcohol.  The Veteran's thought process was logical with no delusional thinking, suicidal ideation, or homicidal ideation.  The VA examiner noted the Veteran's chronic depression, anxious mood, and impaired sleep decreased his ability to tolerate and manage stress effectively.

In additional to the VA examinations, the evidence of record contains the Veteran's VA treatment record and lay statements.  The symptoms documented in the Veteran's treatment records are similar to the symptoms noted in his VA examinations.  In November 2010, the Veteran's spouse submitted a lay statement about the Veteran's condition.  The Veteran's spouse noted the May 2010 VA examination was not an accurate depiction of the Veteran's symptoms.  The Veteran's wife stated the Veteran underestimated his symptoms.  She noted the Veteran had poor concentration, could not go out in crowds, had serious anger management issues, was a heavy drinker, 12 or more beers and several shots a liquor a day, and limited social interactions.  

Furthermore, the Veteran and his spouse described the Veteran's symptoms at his October 2012 Board hearing.  The Veteran stated due to his PTSD he had to stop working because he could not deal with taking direction.  The Veteran noted he had issues with irritability and anger that caused social impairment.  The Veteran's spouse had to wear bells around the house so she would not startle him.  He continued to suffer from recurrent flashbacks several times a week, difficulties being in crowded places, nightmares, and panic attacks once to twice a week.  The Veteran's spouse also noted specific incidents where the Veteran has extreme road rage, such that he will follow a car that cuts them off for miles down the road.  In addition, the Veteran's spouse noted the Veteran became panicked if she did not keep in constant communication with him and would become angry at other men for talking to her. 

The Veteran's spouse also submitted a statement in December 2016 to discuss the January 2016 VA examination.  She noted the Veteran's only friends were people he spent time with in bars when he was drinking, and he did not volunteer with the neighborhood watch.  The Veteran continued to have sleeping issues, concentration problems, and anger management.  The Veteran's spouse also noted the Veteran did not go to the library to read self-help books.  She again noted the Veteran's reluctance to be transparent about the extent of his symptoms.

In October 2017, the Veteran submitted a lay statement to clarify some aspects of his October 2017 VA examination.  The Veteran noted he does not socialize with other veterans; he pays dues to the veteran service organizations.  The Veteran noted that he has poor concentration and he is unable to write short stories, but he can read them.  The Veteran noted he has had suicidal thoughts at times and feels worthless, but does not think he could commit suicide because he could not do that to his family.  He feels depressed that he does not bring income into their household.  He also described that when he goes to bars he feels that other people are staring at him.  He also stated he had poor impulse control. 

The Board finds based on the evidence of record a 70 percent rating is warranted.  The Board notes there is documented evidence of the Veteran's passive suicidal thoughts since 2017.  Furthermore, the Board assigns the competent, credible lay statements of the Veteran's spouse that the Veteran undermines his symptoms highly probative.  The Board notes at the November 2008 VA examiner also opined that the Veteran minimized his symptoms.  Therefore, in assigning benefit-of-the-doubt to the Veteran, the Board assumes the Veteran's passive suicidal ideations have been present longer than 2017 as the Veteran stated he had a history of feeling worthless and suicidal thoughts.  Furthermore, the Board considers the Veteran's spouse statements from November 2010 and December 2016.  The Board finds these statements along with the October 2012 Board hearing testimony hold more probative weight in describing the Veteran's symptoms than the VA examinations at that time.  These statements document the Veteran's near-continuous panic when his spouse is not near him, impaired impulse control, and difficulty in adapting to stressful circumstances.  Therefore, the Board finds the Veteran's disability is best approximated by the 70 percent rating.  

Nevertheless, the Board finds a rating higher than 70 percent is not warranted.  The evidence of record failed to establish the Veteran had both total occupational and social impairment.  The evidence shows the Veteran has been able to maintain some social functioning, throughout the appeal period.  Accordingly, the Board finds the 70 percent rating criteria best captures the Veteran's disability.  See 38 C.F.R. § 4.130 (2017).

TDIU 

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reasons of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who do not meet these schedular percentage standards set forth in 38 C.F.R. § 4.16(a), the case should be submitted to the Director of the Compensation Service for extraschedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors must be considered.  See 38 C.F.R. § 4.16(b).

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Board will not consider his or her age or impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

Based on the Board's finding that an increased in the Veteran's PTSD was warranted, the Veteran meets the threshold requirements for TDIU because the Veteran has a singular disability rated at least 60 percent.  Furthermore, the Board finds the preponderance of evidence shows the Veteran is unemployable.  The VA examinations and the Veteran's lay statements provide that Veteran had to stop working due to his PTSD.  Multiple statements in the record document the Veteran's inability to take direction from others.  The Veteran's former supervisor sent in letter in November 2009 stating the Veteran would become angry at him if he offered suggestions or direction to the Veteran.  The Veteran and his spouse submitted lay statements that the Veteran had not been able to secure a job since his law enforcement days.  The Veteran through multiple statements reiterated that his PTSD prevented him from work.  Further, the record shows the Veteran is prone to irritability and outburst of anger.  The most recent VA examiner also noted the Veteran's chronic depression and anxious mood, along with his chronic sleep impairment has decreased his ability to tolerate and manage stress effectively.  

Moreover, the Veteran's training and background is in law enforcement and security.  The Board must take into account the Veteran's previous work history and background when determining if TDIU is warranted.  Based on the Veteran's history, the Board finds the Veteran's PTSD would preclude him from working in law enforcement again.  Accordingly, the Board finds the preponderance of the evidence is for the claim and TDIU is warranted.  See 38 C.F.R. § 3.102 (2017).  


ORDER

Entitlement to an initial rating of 70 percent for PTSD is granted.

Entitlement to a TDIU is granted. 



____________________________________________
ROBERT C. SCHARNBERGER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


